EMPLOYMENT AGREEMENT

          EMPLOYMENT AGREEMENT (the “Agreement”) dated as of September 11, 2003,
between NR Holdings, Inc., a Delaware corporation (the “Company”), and Charles
Snyder (the “Executive”).

WITNESSETH:

WHEREAS, the Company desires to employ and retain the services of the Executive,
and the Executive desires to work for and be employed by the Company; and

WHEREAS, the Company and the Executive desire to set forth the terms and
conditions pursuant to which the Executive will be employed by the Company.

NOW, THEREFORE, in consideration of the foregoing premises and of the mutual
covenants and undertakings contained herein, and for such other good and
valuable consideration the receipt and sufficiency of which are hereby
acknowledged, the parties to this Agreement hereby agree as follows:

           SECTION 1. Employment. The Company hereby employs the Executive, and
the Executive hereby accepts employment by the Company, upon the terms and
conditions hereinafter set forth.

           SECTION 2. Term. The employment of the Executive hereunder shall be
for the period commencing on June 27, 2003 (the “Commencement Date”) and ending
on the fourth anniversary of the Commencement Date (the>“Employment Period”)
provided that the Executive’s employment hereunder may be terminated on an
earlier date in accordance with the provisions of this Agreement. For purposes
of this Agreement, all references to the “Termination Date” shall mean the last
day of the Executive’s employment under this Agreement.

           SECTION 3. Duties. During the Employment Period, the Executive shall
be employed as the Executive Vice President (Fleet & Asset Management) of the
Company and shall perform such duties consistent with such title and the
delegation of authority from the Chief Executive Officer of the Company and
shall report to the Chief Executive Officer of the Company. If requested by the
Company, during the Employment Period, the Executive shall also serve, without
additional compensation, as a comparable officer of any one or more direct or
indirect subsidiaries of the Company.

           SECTION 4. Time to be Devoted to Employment. During the Employment
Period, the Executive shall devote substantially all of his working time,
attention and energies to the business of the Company to further the goals and
objectives of the Company and its direct and indirect subsidiaries. During the
Employment Period, without first obtaining the prior written approval of the
Chief Executive Officer, which approval shall not be unreasonably withheld,
Executive shall not directly or indirectly, own, manage, operate, invest in,
join, control or participate in the ownership, management or operation or
control of, or be connected as a director, officer, employee, partner, lender or
consultant or otherwise with, any business or organization; provided, however,
Executive need not obtain such prior written consent with respect to any passive
investment in any entity provided that the Executive is not required to devote
more than a nominal amount of his working time to such investment or entity.

           SECTION 5. Compensation; Equity Grants; Benefits. (a) Base Salary.
The Company shall pay to the Executive an annual base salary (the “Base Salary”)
during the Employment Period of $265,000 per annum, payable in installments in
accordance with the payroll practices for senior executives of the Company. The
Base Salary shall be subject to an annual review, and may be increased, but not
decreased, in the sole and absolute discretion of the Board of Directors or any
committee delegated such responsibility. Upon any such increase the term “Base
Salary” shall mean such increased amount.

           (b)      Annual Bonus. At such time that the Company establishes a
bonus plan for its senior executive officers, the Executive shall be eligible to
participate in such plan and, if determined in the sole judgment of the Board of
Directors or any committee that administers such bonus plan, to receive an
annual bonus in an amount up to one times the Executive’s then current Base
Salary pursuant to such bonus plan. Notwithstanding the foregoing, nothing in
this Agreement shall be construed as requiring the Company to establish any
bonus plan or to pay to the Executive any annual bonus. The amount and timing of
any annual bonus that may be paid to the Executive will be in the sole
discretion of the Board of Directors or any committee that administers such
bonus plan.

           (C)      Restricted Stock Award. The Company intends to issue to the
Executive 2,250 shares of restricted common stock of the Company pursuant to the
Company’s 2003 Restricted Stock Plan and a restricted stock grant, which shall
set forth the restrictions, terms, vesting schedule and other conditions of such
grant, including a four year vesting term.

           (d)      Relocation Reimbursement. Subject to the approval of the
President and Chief Executive Officer of the Company, the Company shall pay
directly, or reimburse the Executive promptly for: (1) all reasonable
out-of-pocket relocation and relocation-related expenses incurred by Executive
in moving his personal and household goods to the Ft. Lauderdale, Florida area,
including, without limitation, the cost of any brokerage commission paid or
payable by the Executive in connection with the sale of his current primary
residence, the cost of a moving company, and costs attendant to the purchase of
a new residence in the Ft. Lauderdale, Florida area and (2) for a period of
seven months from the date of this Agreement, Executive’s reasonable temporary
living expenses, including, without limitation, costs associated with commuting
from his current residence to the Company’s offices (including, without
limitation, the costs of airfare, automobile rental, meals and hotel
accommodations for Executive for a mutually agreed upon period of time) and rent
and other expenses associated with temporary housing for Executive and his
immediate family. Additionally, at the request of the Executive, the Company
shall provide the Executive with an interest free loan from the Company in the
principle amount of $310,000, such loan to be secured by a second mortgage loan
on Executive’s primary residence in Broward County, Florida and to be repaid by
Executive upon the earlier of (i) the end of the Employment Period, (ii) the
termination of Executive’s employment for any reason, or (iii) the sale of
Executive’s primary residence upon which the loan is secured.

           (e)      Benefits. The Executive shall be eligible to participate in,
and receive benefits under, any pension, profit sharing, medical, group health,
hospitalization and disability insurance, stock purchase, stock option, stock
ownership, vacation or other employee benefit plan, program or policy of the
Company which may be in effect at any time during the course of his employment
by the Company and which shall be generally available to senior executive
officers of the Company occupying positions of comparable status or
responsibility, subject to the terms of such plans, programs or policies. The
Company and the Executive hereby waive any waiting period contained in any
benefit plan provided by the Company that would defer or delay Executive’s
coverage by any medical, group health, hospitalization and disability insurance.

           (f)      Indemnification. To the fullest extent permitted under the
law of the State of Delaware, the Company shall indemnify and hold harmless the
Executive, and advance payment to Executive for costs and expenses, for all
liability incurred by him to any third party as a result of the performance of
his duties under this Agreement, subject to the recoupment of such advances by
the Company if it is ultimately determined that the Executive was not entitled
to such indemnification.

           SECTION 6. Involuntary Termination. (a) Disability. If the Executive
is incapacitated or disabled (as determined by a physician mutually acceptable
to the Company and the Executive) by accident, sickness or otherwise so as to
render him mentally or physically incapable of performing the services required
to be performed by him under this Agreement (such condition being hereinafter
referred to as a “Disability”) for an aggregate period of 180 days or more
during any twelve-month period (whether or not consecutive and after using up
any accrued vacation time), the Company may, at any time thereafter during the
continuation of such Disability, at its option, terminate the Employment Period
and the employment of the Executive under this Agreement immediately by giving
him written notice to that effect. Until the Executive’s employment hereunder
shall have been terminated in accordance with the immediately preceding
sentence, the Executive shall be entitled to receive the compensation and
benefits referred to in Section 5 notwithstanding any such Disability.

           (b)      Death. For the avoidance of doubt, if the Executive dies
during the Employment Period, the Employment Period and his employment hereunder
shall cease as of the date of his death.

           SECTION 7. Termination For Cause. (a) The Company may terminate the
employment of the Executive hereunder at any time for Cause (as hereinafter
defined) (such termination being referred to herein as a “Termination For
Cause”) by giving the Executive written notice of such termination in accordance
with Section 7(b). As used in this Agreement, “Cause” means (i) the Executive’s
material breach of this Agreement, (ii) the Executive’s deliberate and repeated
disregard of lawful instructions of the Board of Directors of the Company or the
Chief Executive Officer, that are consistent with the Executive’s position,
(iii) the Executive’s material neglect of duties (other than by reason of the
Executive’s Disability or death) or willful or intentional misconduct which is
materially harmful or injurious to the Company, (iv) committing acts of
dishonesty resulting or intending to result in personal gain or enrichment at
the expense of the Company, (v) willfully engaging in a criminal act or willful
misconduct which is materially detrimental to the Company’s business,
reputation, character or standing, (vi) alcohol or drug abuse by the Executive
which impairs his duties hereunder, or (vii) the conviction of the Executive for
a felony or a crime involving fraud, theft or dishonesty, or a guilty plea or
plea of no contest by the Executive to a felony or such a crime.

           (b)      Termination for Cause shall occur only if the Company shall
have given written notice to the Executive specifying the nature of the breach
or behavior, and, if the Termination for Cause is pursuant to clauses (i), (ii)
or (iii) of Section 7(a), the Executive fails to correct (if correctable) such
breach or behavior as soon as practicable thereafter but no later than ten (10)
days after receipt of the applicable notice , provided that there shall be only
one notice and opportunity to correct with respect to clauses (i), (ii) or (iii)
of Section 7(a).

           SECTION 8. Termination Without Cause. The Company may terminate the
employment of the Executive hereunder without Cause (such termination being
hereinafter referred to as a “Termination Without Cause”) by giving the
Executive written notice of such termination, such termination to take effect on
the date specified in such notice, which date shall not be earlier than the date
on which such notice is given.

           SECTION 9. Termination due to a Change in Control. The Executive may
terminate this Agreement and his employment hereunder within one year of a
Change in Control (as defined below) for Good Reason (as defined below) (such
termination being hereinafter referred to as a “Termination due to a Change in
Control”). A “Change in Control” shall be deemed to have occurred if (i) any
“person” or group of “persons” (as the term “person” is used in Sections 13(d)
and 14(d) of the Securities Exchange Act of 1934, as amended) (“Person”),
acquires (or has acquired during the twelve-month period ending on the date of
the most recent acquisition by such Person) direct or indirect beneficial
ownership of securities of the Company representing 50% or more of the combined
voting power of the then outstanding securities of the Company (provided that
acquisitions by the Executive or any existing stockholder of the Company owning
more than 5% of the combined voting power of the then outstanding securities of
the Company as of the date of this Agreement shall be ignored for this purpose)
or (ii) a Person acquires (or has acquired during the twelve-month period ending
on the date of the most recent acquisition by such Person) assets (by merger or
otherwise) from the Company that have a total fair market value equal to or more
than 50% of the total fair market value of all of the assets of the Company
immediately prior to such acquisition. Notwithstanding the foregoing, for
purposes of clause (i), a Change in Control will not be deemed to have occurred
if the power to control (directly or indirectly) the management and policies of
the Company is not transferred from a Person to another Person; and, for
purposes of clause (ii), a Change in Control will not be deemed to occur if the
assets of the Company are transferred: (A) to a stockholder in exchange for his
stock, (B) to an entity in which the Company has (directly or indirectly) more
than 50% ownership, or (C) to a Person that has (directly or directly) more than
50% ownership of the Company with respect to its stock outstanding, or to any
entity in which such Person possesses (directly or indirectly) more than 50%
ownership. As used in this Agreement, “Good Reason” means (i) the Executive is
assigned without his consent to a position with responsibilities and duties of a
materially lesser status than his responsibilities and duties hereunder;
(ii) the Company relocates its principal executive offices to a location more
than 50 miles from its location as of the date of this Agreement or the Company
requires that the Executive be based anywhere other than the Company’s principal
executive offices, in either case without the Executive’s consent, (iii) there
is a material reduction in the aggregate benefits provided for under this
Agreement, or (iv) the Company breaches any material provision of this
Agreement.

           SECTION 10. Effect of Termination.

           (a)      Definitions. For purposes of this Agreement, the terms
“Accrued Rights” and “Severance Payments” shall have the following meanings:

  Accrued Rights. The Company shall pay Executive a one-time, lump-sum amount
equal to the sum of (A) his earned but unpaid Base Salary, pro-rated through the
Termination Date and (B) any unreimbursed business expenses or other amounts due
to Executive from the Company as of the Termination Date. In addition, the
Company shall provide to Executive all payments, rights and benefits due as of
the Termination Date under the terms of the Company’s employee and fringe
benefit plans, practices, programs and arrangements referred to in Section 5
hereof (together with clauses (A) and (B), the “Accrued Rights”).


  Severance Payments. The Company shall pay Executive a lump–sum amount equal to
the sum of (A) two times his Base Salary and (B) any unreimbursed business
expenses or other amounts due to Executive from the Company as of the
Termination Date.


           (b)      Termination for Cause; Disability; Death. Upon the
termination of the Executive’s employment hereunder due to a Termination for
Cause, Disability or death, neither the Executive nor his beneficiary or estate
shall have any further rights or claims against the Company under this Agreement
or otherwise, except the Accrued Rights, which shall be paid to the Executive or
his beneficiaries immediately upon termination. In addition, upon a termination
due to Disability or Death, the Company shall pay Executive or his
representatives any earned but unpaid annual bonus.

           (c)      Termination Without Cause; Termination due to a Change in
Control. Upon the termination of the Executive’s employment hereunder due to a
Termination Without Cause or Termination due to a Change in Control during the
Employment Period, neither the Executive nor his beneficiary or estate shall
have any further rights or claims against the Company under this Agreement or
otherwise, except the Accrued Rights, the Severance Payments, which shall be
paid to the Executive immediately upon termination. In consideration for the
Severance Payments, the Executive agrees to execute a release releasing the
Company and its Affiliates (as defined below) from all actions, claims, demands,
causes of action, obligations, damages, liabilities, expenses and controversies
of any nature, excluding those arising in connection with the enforcement of
Executive’s indemnification rights. In addition, upon a Termination Without
Cause the Company shall pay Executive any earned but unpaid annual bonus. As
used in this Agreement, “Affiliate” means, with respect to any person or entity,
any other person or entity who directly or indirectly through one or more
intermediaries controls, is controlled by, or is under common control with such
person or entity; “control” means the power, directly or indirectly, to direct
or cause the direction of the management and policies of a person or entity
whether through ownership of voting securities, by contract or otherwise.

           (d)      Voluntary Termination by Executive. Upon any voluntary
termination by Executive, neither the Executive nor his beneficiary or estate
shall have any further rights or claims against the Company under this Agreement
or otherwise, except the Accrued Rights, which shall be paid to the Executive
immediately upon termination.

           (e)      Taxes. In the event that any Severance Payments, Accrued
Rights or other payments or benefits received or to be received by Executive in
connection with a Change in Control or termination of Executive’s employment
(pursuant to the terms of another plan, arrangement or agreement with the
Company, any person or entity whose actions result in a Change in Control or any
Affiliate of the Company) (collectively the “Total Payments”) would not be
deductible (in whole or in part) as a result of Section 280G of the Internal
Revenue Code of 1986, as amended (the “Code”), by the Company, an Affiliate or
other person or entity making such payment or providing such benefit, the
parties hereby agree, to the extent possible, to take all actions and execute
all documents necessary to insure that none of the payments made to the
Executive under this Agreement shall be treated as “parachute payments” for the
purpose of disallowance of deductions under Section 280G; provided, however,
that to the extent the foregoing is not possible, payments or benefits shall be
so reduced until no portion of the Total Payments is not deductible to the
Company. Executive shall be entitled to elect which payments or benefits shall
be so reduced. For purposes of this limitation, (1) no portion of the Total
Payments the receipt or enjoyment of which Executive shall have effectively
waived in writing prior to the date of payment shall be taken into account, (2)
no portion of the Total Payments shall be taken into account which in the
opinion of tax counsel selected by the Company’s independent auditors and
acceptable to Executive does not constitute a “parachute payment” within the
meaning of Section 280G(b)(2) of the Code, and (3) the value of any noncash
benefit or any deferred payment or benefit included in the Total Payments shall
be determined by the Company’s independent auditors in accordance with the
principles of Sections 280(d)(3) and (4) of the Code. Executive shall not be
required to mitigate the amount of any payment provided for in this Section 10
by seeking employment or otherwise.

           SECTION 11. Disclosure of Information. The Executive agrees that at
any time during and after the Employment Period, he and all of his Affiliates,
if any, will maintain in confidence and not disclose, directly or indirectly, to
any person or entity, or use for any purpose (except for the benefit of the
Company or any Affiliate thereof), any Confidential Information, except as
required by law and to the extent such information becomes publicly known other
than as a result of a disclosure by the Executive or his Affiliates. For
purposes of this Agreement, “Confidential Information” shall mean any ideas,
methods, trade secrets, customer information or business plans or any other
confidential or proprietary information of the business of the Company. Without
limiting the generality of the foregoing, Confidential Information shall
include: (a) customer and prospective customer lists and details of agreements
and arrangements with customers; (b) marketing, financial and other business
information and plans; (c) research and development; (d) computer programs; (e)
sources of supply; (f) identities of consultants and contractors; (g)
purchasing, operating and other cost data; (h) special customer needs, costs and
pricing data; and (i) employee information. Confidential Information shall also
include information recorded in manuals, memoranda, projections, minutes, plans,
drawings, designs, formula books, specifications, computer programs and records,
whether or not legended or otherwise identified as Confidential Information.
Upon the termination of the Executive’s employment hereunder for any reason, the
Executive shall promptly as practicable, return to the Company any books,
records, files and other information and all other property of the Company,
tangible and intangible, including, but not limited to, all Confidential
Information which is then in the possession or control of the Executive, his
Affiliates or partners or any of his attorneys and accountants, or which
thereafter comes into the possession or control of any such Persons, wherever
located.

           SECTION 12. Restrictive Covenants. (a) Non-Competition. The Executive
hereby acknowledges and recognizes that during the Employment Period he will be
privy to trade secrets and confidential information critical to the Company’s
business and that the Company would find it extremely difficult or impossible to
replace the Executive. Accordingly, Executive agrees that, in consideration of
the premises contained herein, and the consideration to be received by the
Executive hereunder, he will not and will not permit any of his Affiliates to,
except with the Company’s prior written consent, during the period of employment
and for a period of two years from and after the Termination Date (the
“Non-Competition Period”), directly or indirectly, own, manage, operate, join,
control or participate in the ownership, management, operation or control of, or
be connected as a director, officer, employee, partner, lender, consultant or
otherwise with, any business or organization (other than the Company) in any
part of the United States of America in which the Company sells products or
provides services, which, directly or indirectly, Competes (as hereinafter
defined) with the Company. For purposes of this Agreement, a business or
organization shall be deemed to “Compete” with the Company if such business or
organization (i) competes with the business of the Company as it is conducted at
any time during the period of employment or (ii) engages in the development,
production, sale or rental of products, or the rendering of services, which are
the same as, similar to or competitive with, the products or services being
developed, provided, sold, rented or rendered by the Company at any time during
the period of employment. Nothing in this paragraph shall prohibit the Executive
or any of his Affiliates from owning for passive investment purposes less than
5% of the publicly traded securities of any corporation listed on the New York
Stock Exchange or the American Stock Exchange or whose securities are quoted on
the NASDAQ National Market or the NASDAQ SmallCap Market.

           (b)      Customer Non-Solicitation. During the Non-Competition
Period, the Executive shall not, and shall not permit any of his Affiliates to,
directly or indirectly, (i) solicit, raid, entice or induce, directly or
indirectly, any person or entity that currently is a customer of the Company, to
become a customer of any person or entity (other than the Company) for products
or services the same as, or competitive with, those products and services as
from time to time shall be provided by the Company, or (ii) approach any such
person or entity for such purpose or authorize the taking of such actions by any
other person or entity or assist or participate with any such person or entity
in taking such action.

           (c)      Employee Non-Solicitation. During the Non-Competition
Period, the Executive shall not, and shall not permit any of his Affiliates to,
directly or indirectly, (i) solicit, raid, entice or induce, any person that
currently or at the time of such act is an employee of the Company or any
Affiliate of the Company to become employed by any person or entity (other than
the Company), or (ii) approach any such employee for such purpose or authorize
or participate with the taking of such actions by any other person or entity, or
assist or participate with any such person or entity in taking such action. The
provisions of this paragraph shall not apply with respect to any person or
entity who was not induced, directly or indirectly, to leave the employ of the
Company or any Affiliate of the Company by or with the cooperation of the
Executive or any of his Affiliates.

           (d)      Non-disparagement of the Company. The Executive covenants
that he will not, directly or indirectly at any time during or after the
Employment Period, disparage the Company or any of its shareholders, directors,
officers, employees, or agents.

           (e)      Non-disparagement of the Executive. The Company covenants
that it will not, directly or indirectly at any time during or after the
Employment Period, disparage the Executive.

           (f)      Acknowledgement. The Executive understands that the
foregoing restrictions may limit his ability to earn a livelihood in a business
similar to the business of the Company, but he nevertheless believes that he has
received and will receive sufficient consideration and other benefits as an
employee of the Company and as otherwise provided hereunder to clearly justify
such restrictions which, in any event (given his education, skills and ability),
the Executive does not believe would prevent him from earning a living other
than in a business which Competes with the Company as described above.

           SECTION 13. Enforcement; Severability; Etc. It is the desire and
intent of the parties that this Agreement, including, without limitation, the
provisions of Sections 11 and 12 of this Agreement, shall be enforced to the
fullest extent permissible under the laws and public policies applied in each
jurisdiction in which enforcement is sought. Accordingly, if any particular
provision of Sections 11 and 12 of this Agreement is adjudicated to be invalid
or unenforceable or shall for any reason be held to be excessively broad as to
duration, geographic scope, activity or subject, it shall be construed by
limiting and reducing it, so as to be enforceable to the extent compatible with
applicable law and such provision shall be deemed modified and amended to the
extent necessary to render such provision enforceable in such jurisdiction.

           SECTION 14. Remedies. The Executive acknowledges and understands that
the provisions of Sections 11 and 12 of this Agreement are of a special and
unique nature, the loss of which cannot be adequately compensated for in damages
by an action at law, and that the breach or threatened breach of the provisions
of Sections 11 and 12 of this Agreement would cause the Company irreparable
harm. In the event of a breach or threatened breach by the Executive of the
provisions of Sections 11 and 12 of this Agreement, the Company shall be
entitled to an injunction restraining him from such breach. In the event of a
breach by the Executive of the provisions of Section 12 of this Agreement, the
term of the Non-Competition Period shall be extended by the period of the
duration of such breach. All remedies available for breach of this Agreement are
cumulative, and neither the pursuit of any remedy nor anything contained in this
Agreement shall be construed as an election of a remedy or as prohibiting the
Company from or limiting the Company in pursuing any other remedies available
for any breach or threatened breach of this Agreement.

           SECTION 15. Offset. The Company shall be entitled to offset against
any and all amounts owing to the Executive under this Agreement the amount of
any and all claims that the Company may have against the Executive whether or
not arising under this Agreement.

           SECTION 16. Notices. All notices, claims, certificates, requests,
demands and other communications hereunder shall be in writing and shall be
deemed to have been duly given and delivered if personally delivered or if sent
by nationally recognized overnight courier, by telecopy, or by registered or
certified mail, return receipt requested and postage prepaid, addressed, if to
the Company, at NR Holdings, Inc., 450 East Las Olas Boulevard, 14th Floor, Fort
Lauderdale, FL 33301, Facsimile: 954-759-6992, Attn: Chief Executive Officer,
with a copy to Stroock & Stroock & Lavan LLP, 180 Maiden Lane, New York, NY
10038, Attn: Mark Rosenbaum, Esq., Facsimile: 212-806-6632, and if to the
Executive, at the address set forth under the name of the Executive on the
signature page hereto, or to such other address as the party to whom notice is
to be given may have furnished to the other party or parties in writing in
accordance herewith. Any such notice or communication shall be deemed to have
been received (a) in the case of personal delivery, on the date of such
delivery, (b) in the case of nationally recognized overnight courier, on the
next business day after the date when sent, (c) in the case of telecopy
transmission, when received, and (d) in the case of mailing, on the third
business day following that on which the piece of mail containing such
communication is posted. Written notice from the Company’s Board of Directors
shall constitute proper notice from the Company in all cases relating to this
Agreement.

           SECTION 17. Arbitration. Subject to the Company’s remedies in Section
14 of this Agreement, the parties agree that any dispute arising under this
Agreement shall be submitted to arbitration within thirty (30) days after a
party sends written notice of a dispute hereunder to the other party if such
dispute is not resolved by the parties during such thirty (30) day period.
Within ten (10) days after such dispute is submitted to arbitration under this
Section, the parties shall select an arbitrator mutually acceptable to both
parties. If after such ten (10) day period the parties are unable to select a
mutually acceptable arbitrator, the dispute shall be referred to the American
Arbitration Association (the “AAA”), to be settled by arbitration in New York,
New York in accordance with the arbitration rules of the AAA. The fees and
expenses of the arbitrator shall be borne equally by the parties. The
arbitrator’s award shall be final and binding on the parties and may be
submitted to any court in the State of Florida that has jurisdiction over the
matter, to be entered as a final judgment.

           SECTION 18. Binding Agreement; Benefit. Subject to Section 24 below,
the provisions of this Agreement will be binding upon, and will inure to the
benefit of, the respective heirs, legal representatives, successors and assigns
of the parties. The Executive acknowledges and agrees that each Affiliate of the
Company shall be an intended third party beneficiary of this Agreement.

           SECTION 19. Governing Law. This Agreement will be governed by, and
construed and enforced in accordance with, the laws of the State of Florida
without giving effect to any principles of conflict of laws. Any action or
proceeding seeking to enforce any provision of, or based on any right arising
out of, this Agreement may be brought against either of the parties in the
courts of Broward County, Florida and each of the parties consents to the
jurisdiction of such courts (and of the appropriate appellate courts) in any
such action or proceeding and waives any objection to venue laid therein.

           SECTION 20. Waiver of Breach. The waiver by either party of a breach
of any provision of this Agreement by the other party must be in writing and
shall not operate or be construed as a waiver of any other or subsequent breach
by such other party.

           SECTION 21. Entire Agreement; Amendments. This Agreement contains the
entire agreement between the parties with respect to the subject matter hereof
and supersedes all prior agreements or understandings between the parties with
respect thereto. This Agreement may be amended only by an agreement in writing
signed by the parties hereto and authorized by the Company’s Board of Directors.

           SECTION 22. Representations and Warranties by Executive. The
Executive represents and warrants that he is not a party to or subject to any
restrictive covenants, legal restrictions or other agreements in favor of any
person or entity which would in any way preclude, inhibit, impair or limit the
Executive’s ability to perform his obligations under this Agreement, including,
but not limited to, non-competition agreements, non-solicitation agreements or
confidentiality agreements.

           SECTION 23. Headings. The section headings contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement.

           SECTION 24. Assignment. This Agreement is personal in its nature and
the parties shall not, without the consent of the other, assign or transfer this
Agreement or any rights or obligations hereunder, other than by the Company in
connection with a reorganization of, or a sale of substantially all of its
assets by, the Company.

           SECTION 25. Counterparts. This Agreement may be executed in
counterparts, including a facsimile, and each such counterpart shall be deemed
to be an original instrument, but all such counterparts together shall
constitute but one agreement.

           SECTION 26. Survival. The provisions of Sections 5(f), 11, 12, 13,
14, 15, 16, 17, 18, 19 and 22 shall survive termination of this Agreement or
termination of the employment of the Executive for any reason.

          IN WITNESS WHEREOF, the parties have duly executed this Employment
Agreement as of the date first written above.

NR HOLDINGS, INC.

By: /s/ Joseph H. Izhakoff   
Name: Joseph H. Izhakoff
Title: Executive Vice President,
         General Counsel and Secretary

By: /s/ Charles Snyder            
Name: Charles Snyder
            Executive Vice President
            Fleet and Asset Management
